DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claim 37; canceled claims 21-36 and 41; and added new claims 42-49 in the amendment filed on 4/28/2021. Claims 37-40 and 42-49 are currently pending in the present application.

Terminal Disclaimers
The terminal disclaimers filed on 4/28/2021 have been reviewed and are accepted. The terminal disclaimers have been recorded.

Response to Arguments
Applicant’s arguments filed on 4/28/2021 with respect to claims 37-40 and 42-49 have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37, 42 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claims 37, 42 and 46 recite the limitations of:
	“updating the data structure based on one or more of the one or more changes to the parent data structure, wherein the updating includes modifying one or more of the index values and the data storage location values based on the new index values; and
	notifying one or more child data structures of the updating of the data structure, wherein the one or more child data structures depend on the data structure, and wherein the notifying includes sending the one or more of the modified index values or the modified data storage location values to the one or more child data structures, and wherein the notifying is implemented using one or more listeners associated with the one or more child data structures and the data structure” which contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, 
	Note, the dependent claims are also rejected because they do not remedy the deficiencies inherited by their parent claims.

Claims 37, 42 and 46 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “mapping index values corresponding to a data structure to data storage location values” as stated in the preamble of the claims, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
	Note, the dependent claims are also rejected because they do not remedy the deficiencies inherited by their parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37, 42 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	“updating the data structure based on one or more of the one or more changes to the parent data structure, wherein the updating includes modifying one or more of the index values and the data storage location values based on the new index values; and
	notifying one or more child data structures of the updating of the data structure, wherein the one or more child data structures depend on the data structure, and wherein the notifying includes sending the one or more of the modified index values or the modified data storage location values to the one or more child data structures, and wherein the notifying is implemented using one or more listeners associated with the one or more child data structures and the data structure” which render the claims indefinite because it is unclear as why notifying/sending only either updating “index values” or “data storage location values” in the child data structures after updating both “index values” and “data storage location values” in the data structure. Correction and/or clarification is respectfully requested.
	Note, the dependent claims are also rejected because they do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 37-40 and 42-49 would be allowable if rewritten or amended to overcome the rejections under the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in this office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“receiving a notification containing one or more changes to a parent data structure, wherein the data structure depends on the parent data structure for updates, and wherein the one or more changes include one or more of additions, modifications, deletions, or re-indexing, and wherein the notification includes one or more new index values;
	updating the data structure based on one or more of the one or more changes to the parent data structure, wherein the updating includes modifying one or more of the index values and the data storage location values based on the new index values; and
	notifying one or more child data structures of the updating of the data structure, wherein the one or more child data structures depend on the data structure, and wherein the notifying includes sending the one or more of the modified index values or the modified data storage location values to the one or more child data structures, and wherein the notifying is implemented using one or more listeners associated with the one or more child data structures and the data structure”, as recited in the independent claims 37, 42 and 46.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/4/2021